Exhibit 99.2 Second-Quarter 2ommentary As reflected in our earnings release, there are a number of items that impact the comparability of our results with those in the trailing quarter and the second quarter of last year.Any discussion of our results will exclude these items to give you a better sense of our operating results. As always, the operating information we provide to you should be used as a complement to GAAP numbers. For a complete reconciliation between our GAAP and Non-GAAP results, please refer to our earnings release or the earnings reconciliation found at the end of this document. The following second quarter as reported and adjusted information included in this CFO commentary is unaudited and should be read in conjunction with the Form 10-Q for the quarterly periods ended March 30, 2013 and June 29, 2013, as well as the company's consolidated financial statements and related notes appearing in the company's 2012 Annual Report on Form 10-K as filed with the Securities and Exchange Commission. Second-Quarter Summary Arrow had a very strong second quarter, as revenues of $5.3 billion were at the high end of our guidance and diluted earnings per share of $1.12 was well in excess of our expectations.Both businesses continue to push forward with our long term strategic initiatives while managing well the short term tactical aspects of the business.Cash flow generation in the second quarter was also very strong at $334 million.Solid execution in our components business led to all regions posting sales growth above normal seasonality.Our enterprise computing solutions business continues to produce record results with strong organic growth year over year. In global components, sales of $3.4 billion were ahead of expectations.In the Americas, core sales advanced 4% versus the prior quarter, though still below the year-ago level reflecting the ongoing macroeconomic challenges.In Europe, we saw a better than seasonal trend in sales growth, as core sales in constant currency increased 3% in this region in a quarter with normal seasonality down 8%.Sales in Europe are still down versus the year-ago period, though the rate of year over year decline has lessened.Asia Pacific also experienced strong sales momentum, with core growth of 13% year over year.Broad based geographic strength drove a 17% gain in core sales quarter over quarter.Book to bill remains above 1 globally for the third consecutive quarter. 1 Our enterprise computing solutions business continues to outperform the markets we serve, with our 14th consecutive quarter of organic growth.Sales of $1.9 billion were up 12% year over year with strong contributions from both regions.In the Americas, sales grew 10% year over year and were slightly ahead of our expectations.Sequential growth in the North American value-added business was in line with normal seasonality, following a very strong first quarter.Our European sales were also at the high end of expectations and normal seasonality.Year-over-year sales growth of 18% was driven by broad-based strength across the region, as the expansion of our matrix strategy, including the Altimate acquisition, continues to produce results.With solid improvement in both regions, our second quarter operating margin of 4.2% reached a level not achieved since the second quarter of 2008. 2 Consolidated Overview – Second Quarter P&L Highlights* Q2 2013 Y/Y Change Y/Y Change Adjusted for
